     Case 1:19-cv-00655-DAD-BAM Document 33 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM RAY HUFFMAN,                              Case No. 1:19-cv-00655-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
                                                        (ECF No. 32)
14    BATRA, et al.,
15                       Defendants.
16

17          Plaintiff William Ray Huffman (“Plaintiff”) is a civil detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained

19   pursuant to the California Welfare and Institutions Code § 6600 et seq. are civil detainees and are

20   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

21   1136, 1140 (9th Cir. 2000). This action proceeds on Plaintiff’s first amended complaint against

22   Defendants Batra, Withrow, and Hamerick for denial of medical care in violation of the

23   substantive component of the Due Process Clause of the Fourteenth Amendment.

24          Currently before the Court is Plaintiff’s motion to appoint counsel, filed November 18,

25   2020. (ECF No. 32.) In his motion, Plaintiff requests appointment of counsel because he is way

26   over his head in legal affairs that he knows nothing about. (Id.)

27          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

28   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954
                                                       1
     Case 1:19-cv-00655-DAD-BAM Document 33 Filed 11/20/20 Page 2 of 2


 1   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

 2   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

 3   (1989). However, in certain exceptional circumstances the court may request the voluntary

 4   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 5           Without a reasonable method of securing and compensating counsel, the Court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 9   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

10           The Court has considered Plaintiff’s request, but does not find the required exceptional

11   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

12   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

13   This Court is faced with similar cases filed by prisoners and civil detainees who are proceeding

14   pro se almost daily. Many of these litigants also have limited or no knowledge of the law and

15   must conduct legal research and litigate their cases without the assistance of counsel.

16           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

17   Plaintiff is likely to succeed on the merits. Although Plaintiff’s complaint has been screened and

18   found to state some cognizable claims, this does not alone indicate a likelihood of success on the

19   merits. Finally, based on a review of the record in this case, the Court does not find that Plaintiff

20   cannot adequately articulate his claims.
21           Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 32), is HEREBY DENIED,

22   without prejudice.
     IT IS SO ORDERED.
23

24       Dated:     November 20, 2020                             /s/ Barbara    A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
